Citation Nr: 0311989	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  96-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for a chronic acquired 
psychiatric disability.

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from September 1975 to August 
1977.  

Subsequent to an April 2002 decision in which it was 
determined the veteran had submitted sufficient new and 
material evidence to reopen his claim of entitlement to 
service connection for a nervous disorder, the Board began 
taking action to develop the case in lieu of remanding it to 
the RO.  The additional development resulted in the 
acquisition of medical records from the VA Medical Center in 
Oklahoma City, Oklahoma, and the report of an examination of 
the veteran conducted at that same facility in June 2002.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.19(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a)" was invalid 
because it was contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

A review of the examination accorded the veteran in June 2002 
addressed the question of the veteran's entitlement to 
service connection for hypertension.  The report of the 
examination has not been reviewed by the veteran or his 
representative.  Also, a comprehensive psychiatric 
examination was not accorded the veteran at that time.  
Reference was made to the veteran's claimed "nervous 
disorder" of "headaches."  It was noted that the examination 
was a hypertension examination.  

In view of the foregoing, and in light of the recent decision 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, the case is REMANDED for the following:  

1.  The veteran should be accorded 
another examination by a health care 
professional knowledgeable in psychiatry.  
The examiner should determine the nature 
and etiology of any currently diagnosed 
psychiatric disability.  The examiner 
should determine the correct psychiatric 
diagnosis(es) and provide an opinion as 
to the medical probability that any 
currently diagnosed psychiatric disorder 
originated in, or was otherwise traceable 
to, the veteran's military service.  The 
complete rationale for any opinion 
expressed should be provided.  The claims 
file, along with all additional evidence 
associated with the claims folder, should 
be made available to the examiner for 
review.  

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103(a) and 
5107, and the duty to assist regulations, 
found at 66 Fed. Reg. 45,620-32 (August 
27, 2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a chronic acquired 
psychiatric disorder and for 
hypertension.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  No action is required of the 
veteran until he receives further notice.  The veteran is 
advised, however, that it is essential to his claim that he 
appear for the examination and that failure to cooperate by 
not reporting for any scheduled examination may result in a 
denial of his claim.  38 C.F.R. § 3.655 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




